Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lasak, J.), rendered December 18, 2006, convicting him of assault in the second degree, resisting arrest, and criminal contempt in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of assault in the second degree beyond a reasonable doubt (see Penal Law § 120.05 [3]). The evidence demonstrated that, as a result of the defendant’s attempt to leave the courtroom, court officer Troy Lima suffered a “physical injury” within the meaning of Penal Law § 10.00 (9) (see People v Soto, 184 AD2d 673 [1992]; People v Hayden, 128 AD2d 726 [1987]). Moreover, upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contentions do not require reversal. Rivera, J.P., Florio, Dickerson and Chambers, JJ., concur.